On November 6, 1948, plaintiff filed a notice of appeal from this court to the Supreme Court of Ohio from a judgment entered in this court after a trial de novo herein. On the same day, but after the filing of plaintiff's notice of appeal, the defendants filed a notice of cross-appeal in this court to the Supreme Court. Plaintiff filed a motion to strike the notice of cross-appeal from the files for the reason that no statute or rule of this court provides for the filing and perfecting of cross-appeals from this court to the Supreme Court. However, the right of appeal can be determined only by the court or tribunal to which the appeal is sought to be taken. State, ex rel.Cleveland, A.  C. Ry. Co., v. Glasgo, Aud., 105 Ohio St. 225,137 N.E. 35. The motion to strike is therefore overruled without prejudice to the plaintiff to raise the question in the Supreme Court.
Motion overruled.
CONN, P.J., and CARPENTER, J., concur. *Page 511